UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                                   NO. 14-2672

                                       EDWARD B. COOK, APPELLANT,

                                                         V.

                                       ROBERT A. MCDONALD,
                              SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                   Before HAGEL, Chief Judge, and KASOLD and DAVIS, Judges.

                                                    ORDER

       Edward B. Cook appeals through counsel a June 11, 2014, Board of Veterans' Appeals
(Board) decision that denied VA disability benefits for neuropathy of the right hand, to include as
secondary to a service-connected disability. In November 2015, the case was referred to a panel for
decision and oral argument was scheduled for January 26, 2016.1

        On December 10, 2015, the parties filed a joint motion for remand (JMR) in which they
agreed that the Board's statement of reasons or bases is inadequate. Specifically, the parties agreed
that "the Board did not address or otherwise consider whether [Mr. Cook] has a diagnosis of carpel
tunnel syndrome, which was caused or aggravated by his cubital syndrome, or whether this issue
should have been considered by the December 2008 VA examiner." Cook v. McDonald, U.S. Vet.
App. No. 14-2672 (Dec. 10, 2015, JMR at 2).

         On January 11, 2016, the Court determined that the JMR was confusing and ordered the
parties to file a substitute JMR that clearly identified the agreed-upon errors and outlined the Board's
duties on remand. On January 19, 2016, the parties filed the substitute JMR. Upon review, the
Court concludes that the substitute JMR adequately identifies the agreed-upon errors and
"enumerate[s] clear and specific instructions to the Board." Forcier v. Nicholson, 19 Vet. App. 414,
426 (2006).

       The Court will grant the substitute JMR. Additionally, on remand, Mr. Cook is free to
submit additional evidence and argument in accordance with Kutscherousky v. West, 12 Vet. App.
369, 372-73 (1999) (per curiam order). See Kay v. Principi, 16 Vet. App. 529, 534 (2002).

       Upon consideration of the foregoing, it is




       1
           On January 21, 2016, the Court issued an order canceling the oral argument scheduled for January 26, 2016.
      ORDERED that the January 19, 2016, substitute joint motion for remand is GRANTED.
Under Rule 41(b) of the Court's Rules of Practice and Procedure, this order is the final judgment and
mandate of the Court. See U.S. VET. APP. R. 41(b).


DATED:       February 8, 2016                                 PER CURIAM.

Copies to:

Robert V. Chisholm, Esq.

VA General Counsel (027)




                                                 2